PER CURIAM.
The petition for belated appeal is denied. The appointed commissioner found that the credible evidence rebutted petitioner’s form allegations, relying on the written plea agreement, the plea and sentencing transcript, the testimony of trial counsel, and post-trial letters from petitioner to trial counsel.
*541Petitioners are cautioned about attempting to mislead this court. See, e.g., Svoboda v. State, 932 So.2d 545, 546-47 (Fla. 5th DCA 2006) (petitioner who lied under oath at commissioner’s hearing had request for belated appeal denied and certified copy of the opinion was forwarded to correctional institution for consideration of disciplinary procedures pursuant to § 944.279(1), Fla. Stat. (2004)); Adair v. State, 20 So.3d 977, 978-79 (Fla. 4th DCA 2009) (adopting Svo-boda). Petitioners who utilize form petitions should carefully ensure that the form accurately states the facts of their particular case.
PETITION DENIED.
MONACO, C.J., EVANDER and COHEN, JJ., concur.